Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00690-CV

                            Beatriz CARVALHO and AJ Lopez Trucking,
                                          Appellants

                                                   v.

                                         Cynthia DEHOYOS,
                                              Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2019CI04017
                           Honorable Mary Lou Alvarez, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 22, 2020

DISMISSED

           Appellants have filed an unopposed motion to dismiss this appeal, stating that the parties

have reach an agreement in the underlying lawsuit. We grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against the party incurring same. See id.

42.1(d).

                                                    PER CURIAM